Citation Nr: 1328782	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-39 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for status-post right knee total arthroscopy from May 1, 2013, forward.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, and from June 1979 to September 1986.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which continued the prior 10 percent disability evaluation for chondromalacia right knee with patellar tendon traction spurs. A subsequent July 2012 rating decision granted a temporary evaluation of 100 percent, effective March 7, 2012 to April 30, 2013, based on the implantation of a prosthesis, and a 30 percent evaluation, effective May 1, 2013 forward, for status-post right knee total arthroscopy, the minimum rating following prosthetic joint replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation for the Veteran's right knee disorder remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In July 2009, the Veteran presented testimony before a Decision Review Officer at the St. Petersburg RO. In January 2012, he presented testimony before the undersigned Veterans Law Judge. Transcripts of the hearings have been associated with the Veteran's claims folder.

The Board has previously considered this claim.  In May 2012, the Board remanded the claim to the Agency of Original Jurisdiction ("AOJ") for additional evidentiary development, specifically, to request records from the Social Security Administration ("SSA"), obtain updated VA treatment records, and afford the Veteran a new VA knee examination.  In April 2013, the Board denied the claim of entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected right knee disability from November 25, 2007, to March 6, 2012, and remanded the claim of entitlement to a disability evaluation in excess of 30 percent for status-post right knee total arthroplasty from May 1, 2013 forward to afford the Veteran another VA examination to determine the current severity of his service-connected disability.  The new examination took place in May 2013.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly-secured electronic repository is used to store and review every document involved in the claims process.


FINDING OF FACT

For the period beginning May 1, 2013, the Veteran's status-post right knee total arthroscopy has been manifested by pain, flexion limited to no less than 100 degrees, full motor strength, only mild instability to varus, valgus, anterior and posterior stressing, and no additional loss of use on repetitive motion or limitation of joint function due to fatigue or lack of endurance. 


CONCLUSION OF LAW

For the period beginning May 1, 2013, the criteria for a disability rating in excess of 30 percent disabling for status-post right knee total arthroscopy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the VA Secretary ("Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By a letter dated December 2008, the Veteran was advised of the information necessary to substantiate his claim of entitlement to an increased disability evaluation.  This letter informed him that he should provide evidence showing that his disability had increased in severity and provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised him of what VA would do to assist him in obtaining evidence. This letter also afforded the Veteran appropriate notice per Dingess/Hartman, supra.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's pertinent treatment records for treatment received during the course of the appeal, as well as VA examination reports dated June 2012, October 2012 and May 2013.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.  

Review of the VA examination reports shows that the VA examiners reviewed the complete claims folder, elicited from the Veteran his history of right knee symptomatology and its effect on his daily functioning, reviewed diagnostic test results and provided the clinical results of the evaluations.  Accordingly, the Board finds that the examination reports are adequate upon which to base a decision in this case.

Moreover, all procedures to obtain records pertaining to the Veteran's claim have been correctly followed.  In this respect, as noted above, VA made an attempt to obtain the Veteran's SSA records.  The Court has repeatedly held that when VA is on notice that there are relevant SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  Here, in August 2012, VA requested that SSA send any records pertaining to the Veteran's reported SSA claim.  Later that month, VA was notified that all medical records pertaining to the Veteran had been destroyed.  In September 2012, the Veteran was notified of VA's attempt to obtain the aforementioned records and was advised that if he had any SSA records in his possession to please submit them.  However, he failed to respond within the afforded 10-day notification period.  

Further, as noted, the appellant was afforded a Board hearing in January 2012.  In this regard, the Board observes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO personnel or a Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearings generally were held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on such evidence and elements.  As such, the Board finds that VA complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2012).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been has been consistent with the provisions of the VCAA.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirements has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2012).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

The Court has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206. The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2012).

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2012).

As discussed above, in March 2012, the Veteran underwent a right total knee replacement.  As a result of the procedure, he was assigned a 100 percent temporary rating, pursuant to DC 5055, from March 7, 2012 to April 30, 2013.  Effective May 1, 2013, he was assigned a 30 percent rating.  

DC 5055 allows for a disability rating of 100 percent for one (1) year following implantation of a prosthesis.  Thereafter, the code provides for a minimum rating of 30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The knee may also be rated by analogy using DCs 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.

During a May 2012 physical therapy session at the VA Medical Center ("VAMC"), the Veteran reported moderate right knee pain.  It was also indicated that he performed range of motion exercises, but did not indicate the degrees of flexion or extension.  During a subsequent physical therapy discharge evaluation that month, his range of motion was from zero to 109 degrees with minimal generalized swelling medial to the patella, and patella mobility within normal limits at all planes.  

In June 2012, the Veteran was afforded a VA examination to assess the severity of his right knee disability.  He told the examiner that he sometimes used a cane for ambulation, but reported that he took no medication to treat his condition.  Upon examination, flexion was to 90 degrees without objective evidence of pain, and extension was to 10 degrees without objective evidence of pain.  Repetitive testing again yielded flexion at 90 degrees and extension at 10 degrees with less movement than normal, weakened movement and swelling.  There was no evidence of pain on palpation and muscle strength was completely normal both for flexion and extension.  There was also no instability to varus, valgus, anterior and posterior stressing, and no evidence or history of recurrent patellar subluxation/dislocation.  X-rays revealed no evidence of degenerative or traumatic arthritis.  The clinician found that the Veteran's residuals from his right total knee replacement were demonstrated by intermediate degrees of residual weakness, pain or limitation of motion with no other pertinent physical findings, complications, conditions or symptoms.  The examiner did, however, note that, since it had only been three months since the Veteran's surgery, he was not fully rehabilitated and an additional examination(s) might be necessary to fully evaluation his condition.

In July 2012, the Veteran underwent a right knee x-ray, which revealed a total knee arthroplasty without definite evidence of loosening.  

During an August 2012 mental health evaluation, the Veteran reported that his knee replacement surgery had helped lessen his pain, but he was still working on full range of motion and muscle strengthening. 

During an October 2012 general medical examination pursuant to a claim of entitlement to a total disability rating based on unemployability due to service-connected disabilities ("TDIU"), it was again noted that the Veteran was taking no medication for his knee disorder.  The clinician also observed that he was still recovering from the procedure and had some right knee pain.  The Veteran denied having any flare-ups.  On physical examination, flexion was to 100 degrees without objective evidence of painful motion, and extension was to zero without objective evidence of pain.  Following repetitive testing, the Veteran's range of motion remained between zero and 100 degrees, with functional loss demonstrated by less movement than normal, weakened movement and pain on movement.  Muscle strength testing for right knee flexion and extension was near normal at 4 out of 5.  Joint stability tests were also within normal limits, and there was no evidence of  patellar subluxation/dislocation.  The examiner described the residuals from the Veteran's total knee replacement as demonstrated by intermediate degrees of residual weakness, pain or limitation of motion with no other pertinent physical findings, complications, conditions or symptoms.  X-rays revealed no evidence of degenerative or traumatic arthritis.  

During a March 2013 follow-up with his orthopedist, it was noted that the Veteran had an antalgic gait with right knee range of motion from zero to 90 degrees.  He was also diagnosed with chronic right knee synovitis.  The clinician remarked that, as he was not sure why the Veteran was still having so much pain and swelling, he would order a bone scan.  An April 2013 right knee bone scan showed no evidence of right knee prosthesis loosening or osteomyelitis.  It was also noted, however, that the Veteran's weight at that time was 282 pounds.

In May 2013, the Veteran was afforded another VA knee examination, at which time, he reported that his right knee still "hurts a lot," noting that he still did not have full extension and had poor flexibility.  The Veteran's examiner noted that recent treatment records showed that his orthopedist noted that if the Veteran continued to experience right knee pain, he may need a surgical revision; it was noted that the Veteran was "not enthusiastic" about this news.  On physical examination, right knee flexion was to 100 degrees with pain and extension was to zero degrees with pain.  Range of motion after repetitive testing remained zero to 100 degrees, with joint function limited by weakened movement, pain on movement, swelling and less movement than normal.  There was also pain or tenderness to palpation at the joint line or soft tissues.  Muscle strength testing revealed findings within normal limits for flexion and extension.  Joint stability tests revealed mild stability at 1+ (0-5 millimeters) for anterior, posterior, and valgus/varus (medial-lateral).  There was no evidence of patellar subluxation/dislocation.  X-rays revealed no evidence of degenerative or traumatic arthritis.  The examiner described the residuals from the Veteran's total knee replacement as being demonstrated by intermediate degrees of residual weakness, pain or limitation of motion.  Significantly, she also noted that his morbid obesity and weight of 282 pounds was a contributing factor to his right knee disability.  
Based on a review of the complete evidence of record, the Board concludes that the criteria for a disability rating in excess of the current 30 percent for the Veteran's right knee disability for the period from May 1, 2013 have not been met.  

As noted above, in order to warrant a higher, 60 percent rating under the current DC 5055, the Veteran would have to present with medical evidence of chronic residuals of his total knee replacement surgery consisting of severe painful motion or weakness in the affected extremity.  In this case, as noted above, during the most recent VA examination, the examiner noted that there were intermediate degrees of residual weakness, pain or limitation of motion.  However, she did not find objective evidence of buckling or giving way of the knee, or severe painful motion or weakness.  Moreover, while it was noted that the Veteran had joint function limited by weakened movement, pain on movement, swelling and less movement than normal following repetitive movement, there was no evidence of additional range-of-motion loss due to pain on use or during flare-ups.  Rather, his range of motion tests clearly show that, although the Veteran experiences right knee pain as a result of his total knee replacement, he does not have chronic, severe pain that limits his range of motion to a level greater than the currently-assigned 30 percent.  See 38 C.F.R. § 4.71a, DC 5261.  

As directed by DC 5055, the Board has also considered whether the Veteran's right knee disorder manifests intermediate degrees of residual weakness, pain, or limitation of motion such that an evaluation greater than 30 percent is warranted by analogy to DC 5256 or 5262.  See 38 C.F.R. § 4.71a, DC 5055.  

As noted above, under DC 5256, a 40 percent evaluation is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is no objective evidence that the Veteran has right knee ankylosis.  As such, a higher rating under DC 5256 is not warranted.  Similarly, under DC 5262, a 40 percent evaluation is assigned when there is nonunion of the tibia and fibula, with loose motion requiring a brace.  38 C.F.R. § 4.71a, DC 5262.  However, there is no objective evidence that the Veteran has any impairment of the tibia or fibula (including no non-union or malunion) under DC 5262.  As such, a higher rating under DC 5262 is not warranted.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's right knee disability.  The remaining DCs relating to knee disabilities include DC 5257, 5258, 5259 and 5263.  However, there has never been any evidence of acquired, traumatic genu recurvatum.  DC 5257 does not provide for a rating in excess of 30 percent.  Moreover, as the Veteran underwent a complete knee replacement, there is no evidence of dislocated, semilunar cartilage.  As such, these diagnostic codes are also not applicable.  Accordingly, the criteria for a disability rating greater than 30 percent for the Veteran's right knee disorder for the period beginning May 1, 2013 is not warranted.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, the Board has considered the examination findings noting that the Veteran's right knee joint function was further limited by weakened movement, pain on movement, swelling and less movement than normal following repetitive movements.  However, the Board notes that the 30 percent rating currently assigned under the criteria of DC 5055 already contemplates the potential problems associated with a total knee replacement, such as those noted during the examination.  Moreover, despite the examiner's comment that the Veteran's right knee function was limited by less movement than normal following repetitions, as noted above, there was no reduction in his range of motion with repetitive testing.  In essence, the VA examination revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for compensable ratings under DCs 5260 or 5261.  As such, the Board finds that the 30 percent currently assigned for the Veteran's residuals of his total right knee replacement under DC 5055 contemplates the degree of functional loss demonstrated.

In denying the Veteran's claim for a higher disability evaluation, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, however, as noted above, there is no evidence that the Veteran's right knee disability presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Further, the current 30 percent disability rating contemplates the pain that is often to be anticipated following a total knee replacement.  Finally, there is no evidence that the Veteran's right knee disorder has caused frequent periods of hospitalization.  In addition, although the October 2012 examiner noted that the Veteran had been medically-retired eight years earlier due to his right knee disorder and service-connected depression related to his right knee disability, entitlement to TDIU has already been granted, effective September 2, 2011.  Accordingly, referral of this claim for extraschedular consideration is not indicated.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  The Federal Circuit has held that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  As such, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

							(Continued on the next page)
ORDER

Entitlement to a disability evaluation in excess of 30 percent for status-post right knee total arthroscopy from May 1, 2013, forward is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


